PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_01_EN.txt. 107

SEPARATE OPINION. OF SIR CECIL HURST.

I am unable to agree with the judgment of the Court in this
case.

The question which the Court is to decide is set out in the
Special Agreement. It is whether the contract of 1913 (pro-
longing the lighthouse concession until 1949) was duly entered
into and is accordingly operative as regards the Greek Govern-
ment in respect of lighthouses in Crete and Samos. In answer-
ing the question the Court is to take into account the period
at which Crete and Samos were detached from the Ottoman
Empire, but this provision does not alter the fact that the
question on which the Court is to adjudicate is whether or not
the contract of 1913 was or was not duly entered into so as
to be binding on Greece in respect of lighthouses in Crete and
Samos. .

The Parties in their presentation of the case have taken the
line that the date at which Crete and Samos were detached
from the Ottoman Empire was the only question for the Court
to decide. In this respect the judgment of the Court has
followed the line indicated by the Parties. It has adopted the
view that, as the present case is accessory to the case brought
before the Court by the same Parties in 1934, and as the
judgment in the previous case held that the contract of 1913
was duly entered into, that question is settled once and for all
and cannot be re-opened. I am unable to concur in this view.

I accept the conclusion reached in the judgment of the
Court that Crete and Samos were detached from the Ottoman
Empire after the Balkan wars. It is on the footing that they
were so detached that in my opinion the Court should examine
the question whether or not the contract in question was duly
entered into and is accordingly operative as regards the Greek
Government as to lighthouses in Crete and Samos.

It is common ground that if Crete and Samos were detached
from the Ottoman Empire after the Balkan wars the question
whether the contract of 1913 is or is not operative as regards
Greece as to lighthouses in Crete and Samos will depend on
whether or not the said contract falls within the scope of
Article 9 of Protocol XII of the same date as the Treaty of
Lausanne.

That Article lays it down that in territories detached from
Turkey the successor State is subrogated to the rights and
obligations of Turkey under concessionary contracts. The effect

17
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. HURST 108

of the various relevant articles of Protocol XII was considered
by the Court in its decision of 1934. It is there said (p. 25)
that Article 9 of Protocol XII naturally presumes that the
concessionary contracts in question (i.e., contracts falling within
the scope of the Article) are valid contracts. The only objec-
tions to subrogation which it admits are those based on the
date or the validity of a concessionary contract.

It follows from the above passage that no subrogation under
Article 9 can take place in respect of any concessionary contract
unless and until it is shown that the contract is a valid con-
tract : that is to say, that before it can be held that Greece is
subrogated to Turkey’s rights and obligations under the con-
tract of 1913 it must be shown that that contract was duly
entered into.

The Court’s decision in 1934 held that the contract of 1913
was duly entered into, but an examination of the text of the
judgment shows that the finding that the contract was duly
entered into was a finding that it was duly entered into accord-
ing to Ottoman law.

The points with which the judgment of 1934 successively
deals in this respect are questions such as the authority given
to the Turkish Minister of Finance to sign the contract on
behalf of the Ottoman Government, the interpretation of the
Turkish law of r9z0 as to public utility concessions, the valid-
ity and effect of the Turkish Decree Law of April rst/zr4th,
1913, authorizing the making of the contract, and the subse-
quent submission of the Decree Law to the Turkish Parliament.

If the subrogation under Article 9 of Protocol XII of a suc-
cession State (Greece) to Turkey’s rights and duties under the
contract of 1913 depends on the contract being a valid con-
tract, i.e., a contract duly entered into, the question whether
that subrogation extends to lighthouses in Crete and Samos
must depend on the validity of the contract in Crete and Samos,
i.e., on whether or not the effect of the contract extended to
those territories. .

Subrogation implies the substitution of one party for another
in the enjoyment of the rights and obligations which had
previously been incumbent on the latter. It does not imply—
and cannot imply in the present case—that Greece was to
benefit by and to be burdened with, rights and obligations in
Crete and Samos which had not previously belonged to and
been borne by Turkey. If Article 9 by way of subrogation
imposes on Greece in respect of Crete and Samos rights and
obligations under the contract of 1913, that consequence must
be limited to rights and obligations which previously had apper-
tained to Turkey. Subrogation—which is all that the Article
provides for—cannot have the effect of making the contract
operative as against Greece in Crete and Samos to a greater

18
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. HURST 109

extent than it was previously operative in Crete and Samos as
against Turkey.

To justify a decision that the effect of Article 9 of Protocol XII
is to render the contract of 1913 operative as regards the Greek
Government in respect of lighthouses in Crete and Samos, the
question of the validity of the contract as regards Crete and
Samos must be enquired into. If it is to be assumed as a
consequence of the finding by the Court in its judgment of
1934 that the said contract was duly entered into because it
was duly entered into according to the Ottoman law in force
at the time, it must be shown that the Ottoman law in ques-
tion was also in force in Crete and in Samos at that time.
This is a question entirely independent of the date of the
detachment of Crete and Samos from the Ottoman Empire. It
is an enquiry which is necessary in order to show that the
conditions presented by Article 9 are fulfilled—one of those
conditions being that the contract was duly entered into.

Unfortunately upon this point the Court has had no help
from the Parties. France, as the State supporting the inter-
ests of the Lighthouse Administration, has taken the line that
the question of the validity of the contract of 1913 as regards
Crete and Samos is not a question upon which the Court has
to adjudicate (Distr. 3895, pp. 45, 46). Greece has taken the
line that the autonomy of Crete and Samos—the juridical
element upon which the validity of the contract in respect of
those territories must turn—is a matter which was only ger-
mane to the question of the date at which Crete and Samos
respectively were detached from the Ottoman Empire.

In the absence of all examination of this question in the
written and oral proceedings before the Court, I feel doubt
whether as a member of the Court I ought to express an
opinion on the point, but the material supplied by the respec-
tive Governments and annexed to the memorials and counter-
memorials throws sufficient light on the problem to render
it convenient that I should express the view at which I have
arrived.

I take first the case of Crete. It is common ground between the
Parties that at the date of the contract of 1913 Crete enjoyed
a full measure of autonomy. The texts of the Constitutions of
1899 and 1907 are annexed to the Greek Memorial. Reference
has already been made in a previous page of this opinion to
the various questions which the Court examined and answered
in its judgment of 1934 as the ground for holding that the
contract of 1913 was duly entered into according to Ottoman
law, questions such as the authority given to the Turkish Min-
ister of Finance to sign the contract on behalf of the Ottoman

3 19
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. HURST IIO

Government, the interpretation of the Turkish law of xoro,
the effect of the Turkish Decree Law of April Ist/r4th, 1013,
and the subsequent submission of this Decree Law to the
Turkish Parliament. The most cursory examination of the Cretan
Constitutions is sufficient to show that none of these questions
has any bearing on the question whether the said contract was
duly entered into according to the law in force in Crete. The
Turkish Minister of Finance could receive from the Sultan no
authority to sign on behalf of the Turkish Government a con-
tract operative in Crete; the Turkish law of 1gro did not
apply to Crete; the Turkish Decree Law of April tst/14th,
1013, had no operation in Crete; nor did the jurisdiction of
the Turkish Parliament extend to Crete. This is sufficient to
show that the Court’s judgment of 1934 gives no warrant for
holding that the contract of 1913 was duly entered into as
regards Crete. As the validity of the contract is one of the
conditions which must be fulfilled before the subrogation pro-
vided for in Article g of Protocol XII takes place, and as
I see no reason for assuming that the said contract was duly
entered into as regards Crete, the judgment of the Court should,
in my view, have held that as regards lighthouses in Crete the
contract is not operative as regards the Greek Government.

The French Agent maintained in his oral arguments (Distr. 3895,
p. 46) that the Sultan of Turkey was entitled to conclude with
force and effect in Crete the contract of 1913 because the
lighthouses in the Turkish Empire constituted an Imperial
service under the jurisdiction of the central authorities. It
was therefore alleged that the autonomy conferred upon
Crete did not impinge on the Sultan’s rights in this respect.
How far exactly the argument was intended to extend was
not clear because it was admitted that the Cretan authorities
were also concerned. The Turkish authorities had admittedly
lost the right to expropriate land and such expropriation might
be essential under the terms of the concession if new light-
houses had to be erected; admittedly also all the details of
local administration were in the hands of the Cretan authorities
who were therefore entitled to have their say in the matter.
Under this argument the right of the Sultan to prolong the
lighthouse concession did not carry with it the power on
the Sultan’s part to execute the contract. For that purpose the
co-operation of the Cretan authorities was necessary. If so,
one would assume that the Cretan authorities should also have
been associated in the renewal of the concession, so that it
might be enforceable against them. There is in any case
nothing in the wording of the Cretan Constitution which

20
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. HURST III

justifies the contention that any such limitation as that sug-
gested had been imposed on the Cretan autonomy.

As regards Samos, the Hatis of 1832 and 1852 appear to
have conferred upon the island an autonomy less far-reaching
than in the case of Crete. The Hatt of 1832 confers upon
the Samian Council only ‘“V’autorité intérieure de Vile’. Aiter
the date of the supplementary Hatt of 1852, no change appears
‘to have been made in the measure of autonomy enjoyed
by the island up to the time of the contract of 1913. Neither
the 1832 instrument nor that of 1852 is at all clear as to the
extent to which the Porte retained any rights of control or
administration in the island. Both of them were anterior in
date to the first Turkish lighthouse concession, and the facts
submitted to the Court by the French Agent, and not contested
by the Greek Agent, show that in practice the lighthouse
concession, including the periodical renewals of the concession,
was treated as operative in Samos, at any rate up to the time
of the Balkan wars. In these circumstances I can see no
sufficient reason for dissenting from the conclusion reached by
the Court that the contract of 1913 was operative as regards
the Greek Government in so far as concerns lighthouses in
Samos, though I reach that conclusion in a different manner.

(Signed) CECIL J. B. Hurst.

2I
